Oo NHN

10
11
12
13
14
15
16
17
18
19
20

21
22
23
24
25
26
27
28

 

Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page1of19 Page ID #:117

FILED
NICOLA T. HANNA .
United States Attorney 2019 APR 22 ANTI: L-
LAWRENCE 8. MIDDLETON oy pay U9. DISTRICT COUR
Assistant United States Attorney / soe RAL DIT. OF CALI.
Chief, Criminal Division © LOS ANGELES

BENJAMIN R. BARRON (Cal. Bar No. 257094)
Assistant United States Attorney
Deputy Chief, OCDETF Section
1400 United States Courthouse
312 North Spring Street
Los Angeles, California 90012
Telephone: (213) 894-3542
Facsimile: (213) 894-0142
E-mail: ben. barron@usdoj.gov

RY:

 

Attorneys for Plaintiff
UNITED STATES OF AMERICA

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

UNITED STATES OF AMERICA, No. CRal9s 5 ao
Lose Ww ia} _
Plaintiff, PLEA AGREEMENT FOR DEFENDANT

 

JACKIE FERRARI
Vv.

JACKIE FERRARI,

Defendant.

 

 

 

1. This constitutes the plea agreement between JACKIE FERRARI
(“defendant”) and the United States Attorney’s Office for the Central
District of California (the “USAO”) in the above-captioned case.

This agreement is limited to the USAO and cannot bind any other
federal, state, local, or foreign prosecuting, enforcement,
administrative, or regulatory authorities.

| DEFENDANT’ S OBLIGATIONS

2. Defendant agrees to: .

a. Give up the right to indictment by a grand jury and,
at the earliest opportunity requested by the USAO and provided by the

Court, appear and plead guilty to a one-count information in the form

 
wo NO

10
11
12
13

14.

15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page2of19 Page ID #:118

attached to this agreement as Exhibit A or a substantially similar
form, which charge defendant with distribution of oxycodone, in
violation of 21 U.S.C. §§ 841(a) (1), (b) (1) (C).

b. Not contest facts agreed to in this agreement.

c. Abide by all agreements regarding sentencing contained
in this agreement.

d. Appear for all court appearances, surrender as ordered
for service of sentence, obey all conditions of any bond, and obey
any other ongoing court order in this matter.

e. Not commit any crime; however, offenses that would be
excluded for sentencing purposes under United States Sentencing
Guidelines (“U.S.S.G.” or “Sentencing Guidelines”) § 4A1.2(c) are not
within the scope of this agreement.

f. Be truthful at all times with the United States
Probation and Pretrial Services Office and the Court.

g. Pay the applicable special assessment at or before the
time of sentencing unless defendant lacks the ability to pay and
prior to sentencing submits a completed financial statement on a form
to be provided by the USAO.

THE USAO’S OBLIGATIONS

 

3. The USAO agrees to:

a. Not contest facts agreed to in this agreement.

b. Abide by all agreements regarding sentencing contained
in this agreement.

c. Except for criminal tax violations (including
conspiracy to commit such violations chargeable under 18 U.S.C.
§ 371), not further criminally prosecute defendant for violations of
federal law arising out of defendant’s conduct described in the

2

 
o

Oo OO 1 DH

10
11
12
13
14
15
16
17
18
19

20.

21
22
23
24
25
26
27
28

 

 

Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page3o0f19 Page ID #:119

agreed-to factual basis herein. Defendant understands that the USAO
is free to criminally prosecute defendant for any other unlawful past
conduct or any unlawful conduct that occurs after the date of this
agreement. Defendant agrees that at the time of sentencing the Court
may consider the uncharged conduct in determining the applicable
Sentencing Guidelines range, the propriety and extent of any
departure from that range, and the sentence to be imposed after
consideration of the Sentencing Guidelines and all other relevant
factors under 18 U.S.C. § 3553(a).

d. At the time of sentencing, provided that defendant
demonstrates an acceptance of responsibility for the offense up to
and including the time of sentencing, recommend a two-level reduction
in the applicable Sentencing Guidelines offense level, pursuant to
U.S.S.G. § 3E1.1, and recommend and, if necessary, move for an
additional one-level reduction if available under that section.

NATURE OF THE OFFENSE

 

4, Defendant understands that for defendant to be guilty of
the crime charged in the single-count information, that is,
distribution of oxycodone, in violation of Title 21, United States
Code, Sections 841(a) (1), (b) (1) (C), the following must be true:
First, defendant knowingly distributed a controlled substance,
namely, oxycodone; and second, defendant knew that it was oxycodone
or some other prohibited drug.

PENALTIES

5. Defendant understands that the statutory maximum sentence
that the Court can impose for a violation of Title 21, United States
Code, Sections 841(a) (1), (b)(1)(C), is: 20 years imprisonment; a
lifetime period of supervised release; a fine of $1,000,000 or twice

3

 
10
11
12
13
14
15
16
17
18
19
20

21

22

23
24
25
26
27

28

 

 

Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page 4of19 Page ID #:120

the gross gain or gross loss resulting from the offense, whichever is
greatest; and a mandatory special assessment of $100. Defendant
understands that the Court must impose a term of supervised release
that is not less than three years.

6. Defendant understands that supervised release is a period
of time following imprisonment during which defendant will be subject
to various restrictions and requirements. Defendant understands that
if defendant violates one or more of the conditions of any supervised
release imposed, defendant may be returned to prison for all or part
of the term of supervised release authorized by statute for the
offense that resulted in the term of supervised release, which could
result in defendant serving a total term of imprisonment greater than
the statutory maximum stated above.

7. Defendant understands that under 21 U.S.C. § 862a,
defendant will not be eligible for assistance under state programs
funded under the Social Security Act: or Federal Food Stamp Act or for
federal food stamp program benefits, and that any such benefits or
assistance received by defendant’s family members will be reduced to
reflect defendant’s ineligibility.

8. Defendant understands that, by pleading guilty, defendant
may be giving up valuable government benefits and valuable civic
rights, such as the right to vote, the right to possess a firearm,
the right to hold office, and the right to serve on a jury.

Defendant understands that once the court accepts defendant’s guilty
plea, it will be a Federal felony for defendant to possess a firearm
or ammunition. Defendant understands that the conviction in this
case may also subject defendant to various other collateral
consequences, including but not limited to revocation of probation,

4

 
WwW NHN F

10
11
12
13
14
15
16
17
18
19

20:

21
22
23
24
25
26
27
28

 

 

 

Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page5of19 Page ID#:121

parole, or supervised release in another case and suspension or
revocation of a professional license. Defendant understands that any
unanticipated collateral consequences will not serve as grounds to
withdraw defendant’s guilty plea. For example, defendant understands
and agrees that defendant will not be able to withdraw defendant’s
guilty plea based on any consequence to defendant’s law license,
anticipated or otherwise, stemming from this matter.

9. Defendant understands that, if defendant is not a United
States citizen, the felony conviction in this case may subject
defendant to: removal, also known as deportation, which may, under
some circumstances, be mandatory; denial of citizenship; and denial
of admission to the United States in the future. The court cannot,
and defendant’s attorney also may not be able to, advise defendant
fully regarding the immigration consequences of the felony conviction
in this case. Defendant understands that unexpected immigration
consequences will not serve as grounds to withdraw defendant’s guilty
plea.

FACTUAL BASIS

10. Defendant admits that defendant is, in fact, guilty of the
offense to which defendant is agreeing to plead guilty. Defendant
and the USAO agree to the statement of facts provided below and agree
that this statement of facts is sufficient to support a plea of
guilty to the charge described in this agreement and to establish the
Sentencing Guidelines factors set forth in paragraph 12 below but is
not meant to be a complete recitation of all facts relevant to the
underlying criminal conduct or all facts known to either party that

relate to that conduct.

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24.

25
26
27
28

Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page 6of19 Page ID #:122

Beginning on a date unknown, and continuing to not later than
January 18, 2019, defendant sold oxycodone to black market customers
based on coded advertisements that defendant placed on the website
Craigslist. For example, on September 14, 2018, defendant posted a
coded advertisement offering 30-mg oxycodone pills (antique foxy roxy
|dolls” with “blue shorts and other blue outfits” and “clothing size
30”) for $30 each, and in which defendant informed customers that
they would be required to ingest a pill to verify that they are not
law enforcement: “First time we meet, I will ask you to take one in
front of me. Any method is acceptable. If you won't do this, I cannot
selling to you. No exceptions. This allows you to find out that
they're real from pharm and hopefully I can feel rest assured that
you're not 5-0. Sound good??”

In January 2019, one of defendant’s oxycodone customers (‘“CS-1”)
began cooperating with law enforcement. After CS-1 began
cooperating, he/she exchanged text messages with defendant to set up
a new oxycodone transaction. On January 10, 2019, in Beverly Hills,
California, defendant met with CS-1, where defendant gave CS-1 50
pills of 30-mg oxycodone in exchange for $1,200.

Soon afterward, CS-1 set up another oxycodone transaction with
defendant. On January 18, 2019, in Beverly Hills, defendant met with
CS-1 to deliver to him 180 pills of 30-mg oxycodone in exchange for
approximately $4,100. However, defendant was arrested by
investigating agents before meeting with her supplier to acquire the
180 pills of oxycodone.

In total, defendant sold not less than 1,000 pills of 30-mg

oxycodone to black market customers.

 

 

 
Ww NO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page 7of19 Page ID #:123

SENTENCING FACTORS

 

11. Defendant understands that in determining defendant’s
sentence the Court is required to calculate the applicable Sentencing
Guidelines range and to consider that range, possible departures”
under the Sentencing Guidelines, and the other sentencing factors set
forth in 18 U.S.C. § 3553(a). Defendant understands that the
Sentencing Guidelines are advisory only, that defendant cannot have
any expectation of receiving a sentence within the calculated

Sentencing Guidelines range, and that after considering the

 

Sentencing Guidelines and the other § 3553(a) factors, the Court will
be free to exercise its discretion to impose any sentence it finds
appropriate up to the maximum set by statute for the crime of
conviction.

12. Defendant and the USAO agree to the following applicable

Sentencing Guidelines factors:
Base Offense Level: 24 U.S.S.G. § 2D1.1(c) (8)
Internet Marketing: +2 U.S.S.G. § 2D1.1(b) (7)

Defendant and the USAO reserve the right to argue that additional
specific offense characteristics, adjustments, and departures under
the Sentencing Guidelines are appropriate. However, the USAO agrees
not to seek a variance for abuse of trust under U.5.S.G. § 3B1.3.

13. Defendant understands that there is no agreement as to
defendant’s criminal history or criminal history category.

14. Defendant and the USAO reserve the right to argue for a
sentence outside the sentencing range established by the Sentencing
Guidelines based on the factors set forth in 18 U.S.C. § 3553(a) (1),
(a) (2), (a) (3), (a) (6), and (a) (7).

///

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23

24.

25
26
27
28

 

 

Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page8of19 Page ID#:124

WAIVER OF CONSTITUTIONAL RIGHTS
15. .Defendant understands that by pleading guilty, defendant
gives up the following rights:
a. The right to persist in a plea of not guilty.
b. The right to a speedy and public trial by jury.

c. The right to be represented by counsel -- and if

necessary have the court appoint counsel ~~ at trial. Defendant

understands, however, that, defendant retains the right to be

represented by counsel -- and if necessary have the court appoint
counsel -- at every other stage of the proceeding.
d. The right to be presumed innocent and to have the

burden of proof placed on the government to prove defendant guilty
beyond a reasonable doubt.

e. The right to confront and cross-examine witnesses
against defendant.

£. The right to testify and to present evidence in
opposition to the charges, including the right to compel the
attendance of witnesses to testify.

g- The right not to be compelled to testify, and, if
defendant chose not to testify or present evidence, to have that
choice not be used against defendant. .

h. Any and all rights to pursue any affirmative defenses,
Fourth Amendment or Fifth Amendment claims, and other pretrial
motions that have been filed or could be filed.

WAIVER OF APPEAL OF CONVICTION
16. Defendant understands that, with the exception of an appeal
based on a claim that defendant’s guilty plea was involuntary, by
pleading guilty defendant is waiving and giving up any right to

8

 
a nw Go &® WW N

oO

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

 

Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page9of19 Page ID #:125

appeal defendant’s conviction on the offense to which defendant is
pleading guilty. Defendant understands that this waiver includes,
but is not limited to, arguments that the statute to which defendant
is pleading guilty is unconstitutional, and any and all claims that
the statement of facts provided herein is insufficient to support
defendant’s plea of guilty.

LIMITED MUTUAL WAIVER OF APPEAL OF SENTENCE

17. Defendant agrees that, provided the Court imposes a total
term. of imprisonment on all counts of conviction of no more than 46
months, defendant gives up the right to appeal all of the following:
(a) the procedures and calculations used to determine and impose any
portion of the sentence; (b) the term of imprisonment imposed by the
Court; (c) the fine imposed by the court, provided it is within the
statutory maximum; (d) to the extent permitted by law, the
constitutionality or legality of defendant’s sentence, provided it is
within the statutory maximum; (e) the term of probation or supervised
release imposed by the Court, provided it is within the statutory
maximum; and (f) any of the following conditions of probation or
supervised release imposed by the Court: the conditions set forth in
General Order 18-10 of this Court; the drug testing conditions
mandated by 18 U.S.C. §§ 3563(a) (5) and 3583(d); and the alcohol and
drug use conditions authorized by 18 U.S.C. § 3563(b) (7).

18. The USAO agrees that, provided all portions of the sentence
are at or below the statutory maximum specified above and (b) the
Court imposes a term of imprisonment of no less than 37 months, the
USAO gives up its right to appeal any portion of the sentence.

///

 
Mm W NO ee

o

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page 100f19 Page ID #:126

RESULT OF WITHDRAWAL OF GUILTY PLEA

19. Defendant agrees that if, after entering a guilty plea
pursuant to this agreement, defendant seeks to withdraw and stcceeds
in withdrawing defendant’s guilty plea on any basis other than a
claim and finding that entry into this plea agreement was
involuntary, then (a) the USAO will be relieved of all of its
obligations under this agreement; and (b) should the USAO choose to
pursue any charge that was either dismissed or not filed as a result
of this agreement, then (i) any applicable statute of limitations
will be tolled between the date of defendant's signing of this
agreement and the filing commencing any such action; and
(ii) defendant waives and gives up all defenses based on the statute
of limitations, any claim of pre-indictment delay, or any speedy
trial claim with respect to any such action, except to the extent
that such defenses existed as of the date of defendant's signing this
agreement.

EFFECTIVE DATE OF AGREEMENT

 

_20. This agreement is effective upon signature and execution of
all required certifications by defendant, defendant's counsel, and an
Assistant United States Attorney.

BREACH OF AGREEMENT

 

21. Defendant agrees that if defendant, at any time after the
signature of this agreement and execution of all required
certifications by defendant, defendant’s counsel, and an Assistant
United States Attorney, knowingly violates or fails to perform any of
defendant’s obligations under this agreement (“a breach”), the USAO
may declare this agreement breached. All of defendant’s obligations
are material, a single breach of this agreement is sufficient for the

-10

 
Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page11of19 Page ID #:127

1 USAO to declare a breach, and defendant shall not be deemed to have

2 |lcured a breach without the express agreement of the USAO in writing.
3 || Lf the USAO declares this agreement breached, and the Court finds

4 llsuch a breach to have occurred, then: (a) if defendant has previously
5 flentered a guilty plea pursuant to this agreement, defendant will not
6 llbe able to withdraw the guilty plea, and (b) the USAO will be

7 |} relieved of all its obligations under this agreement.

8 22. Following the Court’s finding of a knowing breach of this

9 |lagreement by defendant, should the USAO choose to pursue any charge
10 ||that was either dismissed or not filed.as a result of this agreement,
11 | then:

12 a. Defendant agrees that any applicable statute of

13 ll Limitations is tolled between the date of defendant’s signing of this
14 llagreement and the filing commencing any such action.

15 b. Defendant waives and gives up all defenses based on

16 Ilthe statute of limitations, any claim of pre-indictment delay, or any
17 ||speedy trial claim with respect to any such action, except to the

18 llextent that such defenses existed as of the date of defendant's

19 |isigning this agreement.

20 c. Defendant agrees that: (i) any statements made by

21 ||defendant, under oath, at the guilty plea hearing (if such a hearing
22 |loccurred prior to the breach); (ii) the agreed to factual basis

23 ||statement in this agreement; and (iii) any evidence derived from such
24 ||statements, shall be admissible against defendant in any such action
25 |lagainst defendant, and defendant waives and gives up any claim under
26 ||the United States Constitution, any statute, Rule 410 of the Federal
27 ||Rules of Evidence, Rule 11(f) of the Federal Rules of Criminal

28 || Procedure, or any other federal rule, that the statements or any

11

 

 

 
Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page12o0f19 Page ID #:128

mB W NO FH

oO on

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

evidence derived from the statements should be suppressed or are
inadmissible.
COURT AND UNITED STATES PROBATION AND PRETRIAL SERVICES

OFFICE NOT PARTIES

 

23. Defendant understands that the Court and the United States
Probation and Pretrial Services Office are not parties to this
agreement and need not accept any of the USAO’s sentencing
recommendations or the parties’ agreements to facts or sentencing
factors.

24, Defendant understands that both defendant and the USAO are
free to: (a) supplement the facts by supplying relevant information
to the United States Probation and Pretrial Services Office and the
Court, (b) correct any and all factual misstatements relating to the
Court’s Sentencing Guidelines calculations and determination of
sentence, and (c) argue on appeal and collateral review that the
Court’s Sentencing Guidelines calculations and the sentence it
chooses to impose are not error, although each party agrees to
maintain its view that the calculations in paragraph 12 are
consistent with the facts of this case. While this paragraph permits
both the USAO and defendant to submit full and complete factual
information to the United States Probation and Pretrial Services
Office and the Court, even if that factual information may be viewed
as inconsistent with the facts agreed to in this agreement, this
paragraph does not affect defendant's and the USAO’s obligations not
to contest the facts agreed to in this agreement.

25. Defendant understands that even if the Court ignores any
sentencing recommendation, finds facts or reaches conclusions
different from those agreed to, and/or imposes any sentence up to the

12

 
Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page 13 of 19 Page ID #:129

10
“11
12
43
14
15
16
17
18
19
20
21
22
23
24
25

26
27

28

 

 

maximum established by statute, defendant cannot, for that reason,
withdraw. defendant’s guilty plea, and defendant will remain bound to
fulfill all defendant’s obligations under this agreement. Defendant
understands that no one -- not the prosecutor, defendant’s attorney,
or the Court -- can make a binding prediction or promise regarding
the sentence defendant will receive, except that it will be within
the statutory maximum.

NO ADDITIONAL AGREEMENTS

 

26. Defendant understands that, except as set forth herein, and
in any contemporaneous agreement or addendum signed by all parties,
there are no promises, understandings, or agreements between the USAO
and defendant or defendant’s attorney, and that no additional
promise, understanding, or agreement may be entered into unless ina

writing signed by all parties or on the record in court.

///

13

 
Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page 14 0f19 Page ID #:130

Bm WwW WN

Oo MO NS DH

10
11
12
13
14
15
16
17
‘18
19
20
21
22
23
24
25
26
27

28

PLEA AGREEMENT PART OF THE GUILTY PLEA HEARING

27. The parties agree that this agreement will be considered
part of the record of defendant's guilty plea hearing as if the
entire agreement had been read into the record of the proceeding.
AGREED AND ACCEPTED
UNITED STATES ATTORNEY'S OFFICE
FOR THE CENTRAL DISTRICT OF
CALIFORNIA

|| NICOLA T. HANNA

United meee ormney
“ I . ;
! Se ¢ Yfai/14
RBO

BENJA R. BARRON Date
Assi tant United States Attorney

-Y- “BUG
Defense) Date
(4 XA__—— 4/18/19

 

 

 

 

TARIQ KHER Date °
Attorney fowX\Defendant Ferrari

CERTIFICATION OF DEFENDANT

I have read this agreement in its entirety. I have had enough
time to review and consider this agreement, and I have carefully and
thoroughly discussed every part of it with my attorney. I understand
the terms of this agreement, and I voluntarily agree to those terms.
I have discussed the evidence with my attorney, and my attorney has
advised me of my rights, of possible pretrial motions that might be
filed, of possible defenses that might be asserted either prior to or
at trial, of the sentencing factors set forth in 18 U.S.C. § 3553(a),

of relevant Sentencing Guidelines provisions, and of the consequences

 

 

of entering into this agreement. No promises, inducements, or

14

 
Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page150f19 Page ID #:131

ds Ww ho Re

to ao ~ a on

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

representations of any kind have been made to me other than those
contained in this agreement or in an agreement signed by all parties
or on the record in court. No one has threatened or forced me in any
way to enter into this agreement. ‘I am satisfied with the
representation of my attorney in this matter, and I am pleading
guilty because I am guilty of the charges and wish to take advantage

of the promises set forth in this agreement, and not for any other

 

 

reason.

AL “DIG
JACKIE FERRARI Date ‘
Defendant

CERTIFICATION OF DEFENDANT’S ATTORNEY

I am JACKIE FERRARI’s attorney. I have carefully and thoroughly
discussed every part of this agreement with my client. Further, I
have fully advised my client of her rights, of possible pretrial
motions that might be filed, of possible defenses that might be
asserted either prior to or at trial, of the sentencing factors set
forth in 18 U.S.C. § 3553 (a), of relevant Sentencing Guidelines
provisions, and of the consequences of entering into this agreement.
To my knowledge: no promises, inducements, or representations of any
kind have been made to my client other than those’ contained in this
agreement or in an agreement signed by all parties or on the record
in court; no one has threatened or forced my client in any way to

enter into this agreement; my client’s decision to enter into this

/f/

15

 
Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page 16o0f19 Page ID #:132

& W NY

wo wo nA HD

10
11
12
13
14

15

16.

17
18
19
20
21
22
23
24
25
26
27
28

 

 

agreement 4s an informed and voluntary one; and the factual basis set

forth in this agreement is sufficient to support my client’s entry of

 

 

 

a guilty plea Gant to this agreement.

: (5 KM _—_ “Nhe Lt
TARIQ KHERO Date i
Attorney for Refendant Ferrari

16

 
Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page 17 of 19 ‘Page ID #:133

EXHIBIT A
Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page 18o0f19 Page ID #:134

10
11
12
13
14
15
16
17
18
19
20
21
22

. 23

24
25

26

27

28

UNITED STATES DISTRICT COURT

FOR THE CENTRAL DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA, CR No. 19-
Plaintiff, INFORMATION
Vv. [21 U.S.C. §$§ 841(a) (1),
(b) (1) (C): Distribution of
JACKIE FERRARI, Oxycodone]
Defendant.

 

 

 

 

The United States Attorney charges:
[21 U.S.C. §§ 841(a) (1), (B) (1) (C)]

On or about January 10, 2019, in Los Angeles County, within the

Central District of California, defendant JACKIE FERRARI knowingly

/t/
/f/
f/f /
///
///
f//
///
///
///

 
Case 2:19-cr-00248-MWF Document 36 Filed 04/22/19 Page 190f19 Page ID #:135

m W DN

nH OF

10
11
12
13

14

15
16
17
18
19
20
21
22
23
24
29
26
27

28

 

 

and intentionally distributed oxycodone, a Schedule II narcotic drug

controlled substance.

NICOLA T. HANNA
United States Attorney

LAWRENCE S. MIDDLETON
Assistant United States Attorney
Chief, Criminal Division

CAROL A. - CHEN

Assistant United States Attorney

Chief, Organized Crime Drug
Enforcement Task Force Section

BENJAMIN R. BARRON

Assistant United States Attorney

Deputy Chief, Organized Crime Drug
Enforcement Task Force Section

 
